Citation Nr: 9904245	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  95-04 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1961 to 
July 1965.  This appeal arises from a September 1994 rating 
decision of the Providence, Rhode Island, regional office 
(RO) which denied service connection for PTSD.  The notice of 
disagreement was received in November 1994.  The statement of 
the case was issued in December 1994.  The veteran's 
substantive appeal was received in January 1995.

On May 5, 1997, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board of Veterans' Appeals 
(Board) rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
1998).

This matter was Remanded by the undersigned in October 1997 
for the purpose of obtaining additional factual and medical 
evidence, and it has been returned to the Board for appellate 
review.


FINDING OF FACT

The veteran's claim for service connection for PTSD is 
plausible.


CONCLUSION OF LAW

The veteran has stated a well-grounded claim for service 
connection for PTSD. 38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id.  at 
495.  


A claim for service connection for PTSD requires three (3) 
elements to be well grounded.  There must be competent 
evidence of a current disability (a medical diagnosis); 
medical or lay evidence of an in-service stressor; and 
medical evidence of a nexus (causal relationship) between 
service and the current PTSD disability. Cohen v. Brown, 10 
Vet. App. 128 (1997).

In the instant case, there is evidence that the veteran has 
been diagnosed as having PTSD.   A report of a June 1994 VA 
psychiatric examination indicated that the veteran suffered 
from severe PTSD, poly-substance abuse by history, and a 
mixed personality disorder with passive aggressive features 
and borderline.  The examiner also appears to have attributed 
the veteran's "long history of mental illness, namely post-
traumatic stress disorder" to his military service.  Thus, 
two (2) of the elements under Cohen have been satisfied.  The 
Board recognizes that a diagnosis of PTSD was not found on a 
subsequent July 1997 VA psychiatric examination.  However, 
for purposes of establishing a well-grounded claim, the Board 
finds that the conclusion made in the July 1994 VA 
examination report meets the standard of a diagnosis of PTSD.

Finally, with regard to evidence of inservice stressors, the 
veteran asserts that he participated in combat operations 
during his 28 days in Vietnam.  He claims that on the day he 
landed at "Red Beach," his unit came under enemy attack, 
and that he witnessed another soldier lose an arm in that 
skirmish.  He also recalls numerous instances when his patrol 
would come under sniper fire, and that "fire fights" would 
ensue.  He says that he believes that he personally killed 
three (3) to four (4) enemy soldiers.  He further reports 
that his unit received mortar fire on approximately four (4) 
occasions, and that he watched as a fellow soldier was killed 
during one of these mortar attacks.  However, the veteran has 
testified that he does not remember the name of the soldier 
who lost his arm or the soldier who was killed in the mortar 
attack.  Nevertheless, the veteran's testimony regarding 
these inservice stressors must be accepted as true.  See 
Cohen.


Thus, as the veteran has alleged stressors which occurred in 
service, there is a diagnosis of PTSD, and a medical nexus 
between service and the current PTSD has been demonstrated, 
the Board finds that the veteran has presented a claim for 
service connection for PTSD which is well grounded.


ORDER

To the limited extent that the veteran's claim of entitlement 
to service connection for PTSD is well grounded, the appeal 
is granted.


REMAND

As the veteran's claim for service connection for PTSD has 
been found to be well grounded, the VA has a duty to assist 
the veteran in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  The duty to 
assist is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

As part of its October 1997 Remand, the RO was told to 
contact the veteran and request that he provide a detailed 
statement of his alleged stressors in Vietnam.  The RO was 
also instructed to contact the Director of the National 
Archives and Records Administration (NARA) and request 
morning reports related to the veteran's unit of assignment 
for a designated time period.  Thereafter, with the 
additional information obtained, the Board indicated that the 
RO needed to forward this information to the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
for confirmation.  

In a letter dated in March 1998, the RO requested that the 
veteran provide a detailed description of the traumatic 
incident(s) which produced the stress that resulted in his 
PTSD.  The RO indicated that this information was critical in 
the development of his claim for service connection for PTSD, 
and that without specific names, dates, and places, USASCRUR 
would be unable to conduct a meaningful search.  The veteran 
did not respond to this inquiry or to a July 1998 follow-up 
letter.

In light of this lack of response from the veteran, the RO 
denied the claim of service connection for PTSD in September 
1998.  The RO found that a verification of the veteran's 
putative stressors could not been accomplished because of the 
lack of a detailed stressor statement.  No effort was made to 
obtain the morning reports from the veteran's unit of 
assignment during his Vietnam service.  Moreover, the RO did 
not make a determination as to whether the veteran engaged in 
combat with the enemy.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Veterans Appeals (Court) held that a determination 
of whether a veteran was engaged in combat with the enemy is 
particularly significant in PTSD cases.  In making this 
determination, consideration must be given to the provisions 
of 38 U.S.C. § 1154(b) that specifically allow combat 
veterans, in certain circumstances, to use lay evidence to 
establish service incurrence of a disease or injury by 
relaxing the evidentiary requirements for adjudication of 
certain combat-related VA disability compensation claims both 
as to the evidence that a claimant must submit in order to 
make such a claim well grounded and as to the evidence 
necessary in order to establish service connection of a 
disease or injury.

In determining whether the advantages of section 1154(b) 
should be afforded a veteran, the Court recently held in 
Gaines v. West, 11 Vet. App. 353 (1998) that the Board "must 
make specific findings of fact as to whether or not the 
veteran was engaged in combat ... [and] must provide adequate 
reasons or bases for its finding, including a clear analysis 
of the evidence which it finds persuasive or unpersuasive 
with respect to that issue."  The Court also held that a 
determination of combat status is to be made "on the basis 
of the evidence of record," and that section 1154(b) itself 
"does not require the acceptance of a veteran's assertion 
that he was engaged in combat."  Furthermore, the Court 
found that combat status may be determined "through the 
receipt of certain recognized military citations or other 
supportive evidence."  In this regard, the Court has 
observed that the phrase "other supportive evidence" serves 
to provide an almost unlimited field of potential evidence to 
be used to "support" a determination of combat status.  In 
summary, in determining whether this particular veteran 
engaged in combat, consideration must be given to his own 
sworn testimony that he had engaged in combat; the fact that 
it was reported that he was involved in a battle or campaign 
(the Court has held that this may be a relevant 
consideration); and the application of the benefit-of-the-
doubt rule.  Thereafter, a direct finding must be made as to 
combat status.  See Gaines.

As referenced above, the RO made a laudable effort to obtain 
a more detailed statement of the veteran's inservice 
stressors.  Nevertheless, no determination was made as to 
whether the veteran engaged in combat during his service in 
Vietnam.  This must be accomplished prior to a final 
adjudication of this claim.

For purposes of assisting the RO in the development of this 
claim, the Board will reiterate some the relevant facts of 
this case.  Copies of portions of the veteran's personnel 
records indicate that he arrived at Red Beach, Chu Lai, in 
the Republic of Vietnam on May 7, 1965, and was assigned to H 
Company, 2nd Battalion, 4th Marines, 1st Marine Brigade, as a 
gunner.  That same month, the veteran was assigned to H 
Company, 2nd Battalion, 4th Marines, 1st Marine Brigade, where 
he remained until June 4, 1965.  He was then transferred to 
Headquarters Company, Headquarters Battalion, 3rd Marine 
Division (Rein) FMF, where his primary duty was changed to a 
"SecPlt/Gd."  The veteran was then transferred back to the 
United States in July 1965.  His Combat History - Expeditions 
indicates that from May 7, 1965 to June 3, 1965, he 
"[p]articipated in Operation against the insurgent Communist 
(Viet Cong) forces in the Republic of Vietnam."  It is not 
clear what is meant by the term "participated" in actions 
or operations, as the veteran was not authorized any combat 
ribbons nor was he given any awards or citations for valor 
for combat with the enemy.  However, the Board observes that 
members of the United States Marine Corp were not authorized 
to wear the Combat Action Ribbon until February 17, 1969.  
See Assistant Secretary of Defense (Force Management & 
Personnel), Manual of Military Decorations Awards, September 
1996 at A-13.

When examined by VA in June 1994, the veteran reported having 
recurrent nightmares involving "traumatic experiences" from 
Vietnam as well as "a lot" of flashbacks.  He also endorsed 
attacks of anxiety, constant depression, and poor sleep.  The 
veteran reported that he had a long history of drug and 
alcohol abuse.  On examination, he was in no acute distress.  
He was in good contact, friendly, and cooperative.  He was a 
little anxious.  He talked a lot about his Vietnam duties and 
the atrocities he had to witness and commit.  He said that he 
spent most of his service in Vietnam.  The examiner found 
that the veteran had had "significant problems throughout 
his entire life since being discharged from the Marine 
Corps."  The examiner stated that the veteran had evidence 
of severe PTSD. As referenced above, the diagnoses included 
PTSD.

The Board again notes that while the veteran's service 
personnel records indicate that he "participated in 
operations" against hostile forces, he was not authorized 
any combat citations or awards for valor.  While the 
physician who examined the veteran in 1994 appeared to 
indicate that the veteran met the criteria for a diagnosis of 
PTSD, it is evident that the diagnosis was made based on a 
history as reported by the veteran.  Moreover, the examiner 
did not provide any specific information concerning the 
events and/or circumstances of the claimed stressors that are 
necessary to support the diagnosis.  Additionally, other 
diagnoses of record include rule out the presence of PTSD, 
agoraphobia with panic disorder, major depression, alcohol 
abuse, schizo-affective disorder and personality disorder.  
If the veteran's combat status is documented and/or the 
presence of a stressor is verified, an additional VA 
psychiatric examination should be ordered.

In light of the veteran's contentions and the current 
evidence of record, it is the decision of the Board that 
further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he furnish a complete detailed 
description of the specific traumatic 
incidents which produced the stress that 
resulted in his claimed PTSD, including 
the dates, unit to which assigned at the 
time of each incident, exact location, 
and circumstances of the incidents, and 
the names of any individuals involved.  
Particular emphasis should be placed on 
those incidents which the veteran now re-
experiences as alleged stressors.  
Concerning the attack at "Red Beach" 
when his unit initially landed, the 
veteran should be asked to provide 
specific details regarding this incident, 
such as the date, the location, detailed 
descriptions of the event, and any other 
identifying information.  He should be 
requested to give the complete name and 
hometown of the Marine who was killed 
during the mortar attack, the approximate 
date of the incident, the unit of the 
individual killed, and his proximity to 
the individual at the time of the 
incident.  With regard to the patrol 
missions and the ensuing fire fights, he 
should be asked to furnish the 
approximate dates of those incidents, the 
names of any other individuals who 
participated in these patrols with him 
(perhaps including the name of the 
commanding officer who ordered the 
patrols), and any other identifying 
information.

The veteran should be advised that this 
information would be useful to obtain 
supportive evidence of the stressful 
events, and that he must be as specific 
as possible to facilitate a search for 
verifying information.  If the veteran 
does not respond to this inquiry, steps 2 
through 6 of this Remand must still be 
accomplished.  

2.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers who have treated 
him for his psychiatric problems since 
service.  Based on his response, the RO 
should attempt to obtain copies of all 
such records not already contained in the 
claims folder from the identified 
treatment sources and associate them with 
the claims folder.  

3.  The RO should obtain the veteran's 
complete outpatient and inpatient 
treatment records from the Providence VA 
Medical Center and any other identified 
VA facility since July 1998.  Once 
obtained, all records which are not 
already of record must be associated with 
the claims folder.

4.  The RO must contact the National 
Personnel Records Center (NPRC) and 
attempt to obtain copies of unit morning 
reports for "H" Company, 2nd Battalion, 
4th Marines, 1st Marine Brigade and "H" 
Company, 2nd Battalion, 4th Marines, 3rd 
Marine Division from May 1965 to June 
1965.  An attempt should also be made to 
obtain any additional personnel records 
not already contained in the claims 
folder.

5.  The RO must also contact the 
Department of the Navy to ascertain 
whether the veteran is eligible to wear 
the Combat Action Ribbon based upon his 
service with "H" Company, 2nd Battalion, 
4th Marines, 1st Marine Brigade and/or 
"H" Company, 2nd Battalion, 4th Marines, 
3rd Marine Division from May 1965 to June 
1965.  Copies of the veteran's service 
personnel records should be included with 
this request.  Written documentation of 
the Navy's determination must be 
associated with the veteran's claims 
folder.

6.  After the above referenced 
development has been accomplished, the RO 
must make a determination on whether the 
veteran engaged in combat with the enemy 
during his military service.  If the 
answer is in the affirmative and his 
alleged stressors are related to such 
combat, the veteran's lay testimony 
regarding such claimed stressors must be 
accepted as conclusive as to their 
occurrence and the further development 
for corroborative evidence, requested 
below, need not be undertaken.  
Adjudication of the claim should then be 
undertaken in accordance with the 
provisions of 38 U.S.C.A. § 1154(b).

7.  In the event it is determined that 
the veteran did not participate in combat 
with the enemy, or that the alleged 
stressors were not related thereto, the 
RO should then review the file and 
prepare a summary of the veteran's 
claimed stressors to include a copy of 
his January1994 stressor statement (and 
any additional information received from 
the veteran concerning his claimed 
stressors) and make copies of all service 
personnel records.  This information 
along with a copy of this Remand should 
be sent to the Commandant of the Marine 
Corps, Headquarters, United States Marine 
Corps, Code MMRB, Quantico, Virginia 
22134-0001 for verification of the 
veteran's putative stressors.

8.  If the veteran served in combat or 
the RO is able to confirm the veteran's 
claimed stressor(s), he should then be 
afforded a VA psychiatric examination by 
a physician who has not previously 
examined him to determine if he has PTSD.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review.  Any appropriate 
testing deemed necessary to arrive at a 
diagnosis should be performed in 
connection with this examination.  The 
examiner should describe her/his findings 
in detail and provide a complete 
rationale for all opinions offered.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.

The RO must specify for the examiner the 
verified stressor or stressors to which 
it has determined that the veteran was 
exposed to in service, and the examiner 
must be instructed to consider only those 
events in determining whether the veteran 
currently has PTSD under the criteria in 
DSM III-R or IV.  If PTSD is identified, 
the precipitating stressor(s) should be 
fully described.  The physician should 
note whether any of the claimed in-
service stressors, singly or taken 
together, are linked to the veteran's 
current symptomatology.  The examiner 
should provide a thorough explanation for 
the conclusions reached.

9.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

10.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he or his representative 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this REMAND is to obtain additional factual and 
medical evidence.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

